Title: [To Thomas Jefferson from George Muter, 29 January 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 29 Jan. 1781. Minute in the War Office Journal (Vi) under this date: “Letter, to the Governor respecting the issuing spirits to the Officers and Soldiers in the State Service, and an order enclosed for a hogshead of rum to be delivered Francis Graves, to be issued to the Officers, Soldiers, tradesmen &c. if he approves of it.” Muter’s letter and its enclosure have not been located. TJ’s reply is dated 31 Jan. 1781, q.v.]
